Exhibit 10.24 Emergent Group Inc. 10939 Pendleton Street Sun Valley, CA 91352 Tel: 818-394-2800 March 4, 2010 Mr. Louis Buther Emergent Group Inc. 10939 Pendleton Street Sun Valley, CA 91352 Dear Mr. Buther: Please be advised that we have extended your Employment Agreement for an additional period of one year through the close of business on June 30, 2011.All other terms remain unamended and in full force and effect.Kindly sign below indicating your acceptance of same. Very truly yours, EMERGENT GROUP INC. By: /s/William M. McKay William McKay, Chief Financial Officer Agreed to and accepted by: /s/ Louis Buther Louis Buther
